                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 4:19-cr-2
 v.                                             )
                                                )        Judge Travis R. McDonough
 JUSTIN CORN                                    )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count One of the

nine-count Indictment; (2) accept Defendant’s guilty plea as to the lesser offense of the charge in

Count One of the Indictment, that is, of conspiracy to distribute methamphetamine in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846; (3) adjudicate Defendant guilty of the lesser

offense of the charge in Count One of the Indictment, that is, of conspiracy to distribute

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846; (4) defer a

decision on whether to accept the plea agreement until sentencing; and (5) order that Defendant

remain in custody until sentencing in this matter after his bond was revoked (Doc. 74). Neither

party filed a timely objection to the report and recommendation. After reviewing the record, the

Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court

ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc. 74) pursuant

to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Indictment is

         GRANTED;
2. Defendant’s plea of guilty to the lesser offense of the charge in Count One of the

   Indictment, that is, of conspiracy to distribute methamphetamine in violation of 21 U.S.C.

   §§ 841(a)(1), 841(b)(1)(C), and 846, is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of the lesser offense of the charge in Count One

   of the Indictment, that is, of conspiracy to distribute methamphetamine in violation of 21

   U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846;

4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on October 4, 2019 at 2:00 p.m. [EASTERN] before the

   undersigned.

SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
